Exhibit 10.12.2.2
September 30, 2008
VIA HAND DELIVERY
Mr. James Strickler
301 East 79th Street — Apt. #3A
New York, NY 10021
          Re:     Second Amended and Restated Retention Agreement
Dear Mr. Strickler:
          As you know, this year has been a very challenging one for our
industry. We recognize that it may also, unfortunately, have had an unsettling
effect on some of our key employees. We would like to offer you the retention
agreement set forth below in an effort to reduce concerns that you might have
about your immediate future, and to assure that you will be available to assist
us during the next year, which we believe will be crucial to our future.
          For purposes of clarity and consistency, we refer to this retention
agreement as the “Agreement.” We will refer to you as “you.” We will refer to
Hanover Capital Mortgage Holdings, Inc., including any successor to that entity,
as “Hanover” or the “Company.”
SECOND AMENDED AND RESTATED RETENTION AGREEMENT
     1. Term.
          The period from the date of this Agreement through and including the
last date of your employment with the Company is referred to herein as the
“Term” of this Agreement. Your prior Amended and Restated Retention Agreement
shall continue to remain in full force and effect through and including the date
prior to the date of this Agreement. While employed during the Term, you agree
to devote your full time and efforts to advancing the Company’s Interests, and
to continue to serve in such capacity or capacities as may be determined by, or
under the authority of, the Chief Executive Officer of the Company.
     2. Retention Bonus.
          Subject to the terms and conditions of this Agreement, and as
compensation for your obligations and covenants hereunder, you will be eligible
for the following:
          A retention payment in the gross amount of $75,000.00, which is
referred to herein as the “Retention Bonus.” If all eligibility requirements are
satisfied, the Retention Bonus (less applicable payroll taxes and deductions)
will be paid to you as soon as practicable following December 31, 2009, but no
later than January 31, 2010. You understand and agree that, except as provided
in Sections 3(a) and 3(b) below, in order to be entitled to the Retention Bonus
payment, you must remain an active employee of the Company through December 31,
2009.

 



--------------------------------------------------------------------------------



 



Mr. James Strickler
September 30, 2008
Page 2
     3. Employment At-Will.
          You understand and agree that this Agreement does not assure you of
continued employment for any period of time or duration, and that the Company
maintains the right, without prior notice, in its sole and absolute discretion,
to terminate your employment at any time with or without cause for any reason or
no reason. However, if your employment is terminated during the Term under the
conditions specified below, you will be entitled to the benefits specified
below.
          (a) Termination by the Company Without Cause.
               (i) The Company agrees that if it were to terminate your
employment during the Term without Cause (as defined below): (A) within 60 days
following your termination of employment, the Company shall make a lump sum
severance payment to you in the gross amount of $278,435.00 (representing twelve
months of your current base salary) less applicable payroll taxes and
deductions; and (B) as soon as practicable following December 31, 2009, but no
later than 60 days following your termination of employment, the Company shall
make a payment to you of the full amount of the Retention Bonus (less applicable
payroll taxes and deductions and any prior payment of the Retention Bonus).
               (ii) For purposes of this Agreement, Cause is defined as only:
(A) your conviction of (or plea of nolo contendere to) a felony or any crime
which involves moral turpitude, (B) the good faith determination by the Board of
Directors of the Company that you have failed to perform a material amount of
your duties (other than a failure to perform duties resulting from your
incapacity due to physical or mental illness), which failure to perform duties
shall not have been cured within thirty (30) days after your receipt of written
notice thereof from the Board specifying with reasonable particularity such
alleged failure; (C) any absence from the Company’s regular full-time employment
in excess of three consecutive days that is not due to a vacation, participation
in a permitted activity, bona fide illness, disability, death or other reason
expressly authorized by the Board in advance; (D) any act or acts of personal
dishonesty (including, without limitation, any insider trading or unauthorized
trading in the Company’s securities); (E) the violation of your fiduciary duties
to the Company, or the violation of any law, statute or regulation relating to
the operation of the Company’s business; (F) misconduct that impairs your
ability effectively to perform the duties or responsibilities of your position;
or (G) your declining an offer of continued employment in a position: (1) with
any entity controlled by any of the present or future owner(s) of the Company or
any of the Company’s assets, (2) at the same or higher base salary, and
(3) which would not involve a relocation of your worksite to a location more
than 50 miles from its current location.

 



--------------------------------------------------------------------------------



 



Mr. James Strickler
September 30, 2008
Page 3
          (b) Termination by You Following Change in Control.
               (i) If you were to experience a Significant Adverse Action (as
hereinafter defined) at any time within 90 days following a Change of Control
(as hereinafter defined), and you were to notify the Company in writing within
30 days of the date on which the Significant Adverse Action first occurred, and
the Company failed to cure the Significant Adverse Action within 30 days of
receipt of such notice, then you would be permitted to terminate your employment
on or within 15 days after the 30th day of the Company’s failure to cure the
Significant Adverse Action of which you gave such written notice. In such case:
(A) within 60 days following your termination of employment, the Company shall
make a lump sum severance payment to you in the gross amount of $278,435.00
(representing twelve months of your current base salary) less applicable payroll
taxes and deductions; and (B) as soon as practicable following December 31,
2009, but no later than 60 days following your termination of employment, the
Company shall make a payment to you of the full amount of the Retention Bonus
(less applicable payroll taxes and deductions and any prior payment of the
Retention Bonus).
               (ii) For purposes of this Agreement, a “Change of Control” shall
mean and include any of the following:
                    (A) a merger or consolidation of the Company with or into
any other corporation or other business entity (except one in which the holders
of capital stock of the Company immediately prior to such merger or
consolidation continue to hold at least a majority of the outstanding securities
having the right to vote in an election of the Board of Directors (“Voting
Stock”) of the surviving corporation);
                    (B) a sale, lease, exchange or other transfer (in one
transaction or a related series of transactions) of all or substantially all of
the Company’s assets except in a transaction where you, your Affiliate, or an
Affiliate of the Company is the transferee. For purposes of this Agreement, an
“Affiliate” shall mean: with respect to you, any other person that directly or
indirectly controls, or is controlled by, or is under common control with you;
and with respect to the Company, any other corporation or business entity that
directly or indirectly controls, or is controlled by, or is under common control
with, the Company;
                    (C) the acquisition by any person or any group of persons
(other than the Company, any of its direct or indirect subsidiaries, or any
director, trustee, fiduciary or other person or entity holding securities under
any employee benefit plan or trust of the Company or any of its direct or
indirect subsidiaries) acting together in any transaction or related series of
transactions, of such number of shares of the Company’s Voting Stock as causes
such person, or group of persons, to own beneficially, directly or indirectly,
as of the time immediately after such transaction or series of transactions, 50%
or more of the combined voting power of the Voting Stock of the Company other
than as a result of an acquisition of securities directly from the Company, or
solely as a result of an acquisition of securities by the Company which by
reducing the number of shares of the Voting Stock outstanding increases the
proportionate voting power represented by the Voting Stock owned by any such
person to 50% or more of the combined voting power of such Voting Stock; and

 



--------------------------------------------------------------------------------



 



Mr. James Strickler
September 30, 2008
Page 4
                    (D) a change in the composition of the Company’s Board of
Directors following a tender offer or proxy contest as a result of which persons
who immediately prior to such tender offer or proxy contest, constituted the
Company’s Board of Directors, shall cease to constitute at least a majority of
the members of the Board of Directors (other than by their voluntary
resignations), but only in the event that the persons elected to the Board were
not supported by you as a director or shareholder.
               (iii) For purposes of this Agreement, a “Significant Adverse
Action” shall mean and include only any of the following: (A) a material
reduction in your base salary; or (B) a relocation of your worksite to a
location more than 50 miles from that immediately before the Change in Control.
     4. Further Conditions of Severance.
          You understand that the severance benefits provided in Section 3 above
would replace, and not supplement, any severance benefits to which you would
otherwise be entitled under any agreement, plan or policy providing such
benefits to Company employees. Your receipt of any severance benefits under this
Agreement shall also be conditioned upon all of the following, and any such
benefits shall be forfeited if such conditions are not met within 60 days of
your termination of employment.
          (a) You must be in compliance with all of the material terms of any
written employment agreement between you and the Company; and
          (b) You will have 21 days to consider and execute, after the date of
your termination from employment and after its first presentation to you by the
Company, a confidential separation agreement and general release of claims in
form and substance acceptable to the Company and it must thereafter become
effective in accordance with its terms, unless you revoke the agreement within
seven days of accepting it; provided, however, that this condition (c) shall not
apply unless such separation agreement and general release has been provided to
you by the Company within 30 days of your termination from employment.
     5. Successors and Assigns.
          This Agreement shall inure to the benefit of, and be binding upon, the
Company and any corporation with which the Company merges or consolidates or to
which the Company sells all or substantially all of its assets, and upon you and
your executors, administrators, heirs, and legal representatives. You may not
assign this Agreement, nor may you assign, pledge, hypothecate, transfer, give
as collateral or encumber any rights to payments hereunder, and any attempt to
do so shall be wholly void.
     6. Governing Law and Venue.

 



--------------------------------------------------------------------------------



 



Mr. James Strickler
September 30, 2008
Page 5
          This Agreement shall be construed and enforced in accordance with the
laws of the State of New Jersey, without reference to the conflict of law
principles thereof. To the extent that either party is permitted to file any
action in a Court that involves any aspect of this Agreement, the parties agree
that such action must be brought in either federal court in the State of New
Jersey or in the Superior Court of New Jersey, Middlesex County, and the parties
irrevocably consent to jurisdiction and venue in such courts.
     7. Compliance with Section 409A. Notwithstanding anything herein to the
contrary, (i) if at the time of your termination of employment with the Company,
you are a “specified employee” as defined in Section 409A of the Code, and the
deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such termination of employment is necessary in order to
prevent the imposition of any accelerated or additional tax under Section 409A
of the Code, then the Company will defer the commencement of the payment of any
such payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to you) until the date that is six months
following your termination of employment with the Company (or the earliest date
as is permitted under Section 409A of the Code) and (ii) if any other payments
of money or other benefits due to you hereunder could cause the application of
an accelerated or additional tax under Section 409A of the Code, such payments
or other benefits shall be deferred if deferral will make such payment or other
benefits compliant under Section 409A of the Code, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner,
determined by the Board, that does not cause such an accelerated or additional
tax or result in an additional cost to the Company. The Company shall consult
with you in good faith regarding the implementation of the provisions of this
Section 7; provided that neither the Company nor any of its employees or
representatives shall have any liability to you with respect thereto.
     8. Miscellaneous.
          Except as required by applicable law, you agree to keep this Agreement
confidential. You also agree this Agreement contains the entire understanding
between you and the Company concerning the Retention Bonus and any severance
payment, and supersedes all prior agreements or understandings concerning the
matters covered herein, except for (i) that certain Amended and Restated
Retention Agreement between the Company and you dated December 11, 2007, which
shall remain in full force and effect through and including the date prior to
the date of this Agreement and thereafter be null and void; and (ii) that
certain Indemnity Agreement between you and the Company dated July 1, 2004. This
Agreement does not supersede any agreements or understandings concerning matters
other than those identified in the immediately preceding sentence. Any changes
or modification in this Agreement must be in writing and be signed by both you,
and an authorized representative on behalf of the Company, to be effective.
          Payment of the Retention Bonus and severance payments under the terms
set forth herein is not, and shall not be considered, as an employee benefit
plan within the meaning of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”).

 



--------------------------------------------------------------------------------



 



Mr. James Strickler
September 30, 2008
Page 6
 
Again, on behalf of the Company, we appreciate your services and look forward to
your continued good works and accomplishments. If this Agreement is acceptable
to you, please sign and date a copy of this letter where indicated below, and
return a signed copy within 10 business days of the date of this letter to Irma
N. Tavares, Chief Operating Officer, Hanover Capital Mortgage Holdings, Inc.,
200 Metroplex Drive, Suite 100, Edison, NJ 08817.
Sincerely yours,

/s/ John A. Burchett

John Burchett
Chief Executive Officer
Hanover Capital Mortgage Holdings, Inc.
TO ACCEPT THIS RETENTION AGREEMENT, YOU MUST: 1) SIGN AND DATE THE AGREEMENT;
AND 2) RETURN THIS DOCUMENT AS PROVIDED ABOVE.
Employee Signature      /s/ James Strickler     
Agreed and Accepted on       9/30/08      (Date)

 